(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         CRST VAN EXPEDITED, INC. v. EQUAL 

       EMPLOYMENT OPPORTUNITY COMMISSION


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

     No. 14–1375. Argued March 28, 2016—Decided May 19, 2016
Petitioner CRST, a trucking company using a system under which two
  employees share driving duties on a single truck, requires its drivers
  to graduate from the company’s training program before becoming a
  certified driver. In 2005, new driver Monika Starke filed a charge
  with the Equal Employment Opportunity Commission (Commission),
  alleging that she was sexually harassed by two male trainers during
  the road-trip portion of her training. Following the procedures set
  out in Title VII of the Civil Rights Act of 1964, see 42 U. S. C.
  §2000e–5(b), the Commission informed CRST about the charge and
  investigated the allegation, ultimately informing CRST that it had
  found reasonable cause to believe that CRST subjected Starke and “a
  class of employees and prospective employees to sexual harassment”
  and offering to conciliate. In 2007, having determined that concilia-
  tion had failed, the Commission, in its own name, filed suit against
  CRST under §706 of Title VII. During discovery, the Commission
  identified over 250 allegedly aggrieved women. The District Court,
  however, dismissed all of the claims, including those on behalf of 67
  women, which, the court found, were barred on the ground that the
  Commission had not adequately investigated or attempted to concili-
  ate its claims on their behalf before filing suit. The District Court
  then dismissed the suit, held that CRST is a prevailing party, and in-
  vited CRST to apply for attorney’s fees. CRST filed a motion for at-
  torney’s fees. The District Court awarded the company over $4 mil-
  lion in fees. The Eighth Circuit reversed the dismissal of only two
  claims—on behalf of Starke and one other employee—but that led it
  to vacate, without prejudice, the attorney’s fees award. On remand,
  the Commission settled the claim on behalf of Starke and withdrew
2               CRST VAN EXPEDITED, INC. v. EEOC

                                 Syllabus

 the other. CRST again sought attorney’s fees, and the District Court
 again awarded it more than $4 million, finding that CRST had pre-
 vailed on the claims for over 150 of the allegedly aggrieved women,
 including the 67 claims dismissed because of the Commission’s fail-
 ure to satisfy its presuit requirements. The Eighth Circuit reversed
 and remanded once more. It held that a Title VII defendant can be a
 “prevailing party” only by obtaining a “ruling on the merits,” and that
 the District Court’s dismissal of the claims was not a ruling on the
 merits.
Held: A favorable ruling on the merits is not a necessary predicate to
 find that a defendant is a prevailing party. Pp. 11–16.
    (a) Common sense undermines the notion that a defendant cannot
 “prevail” unless the relevant disposition is on the merits. A plaintiff
 seeks a material alteration in the legal relationship between the par-
 ties. But a defendant seeks to prevent an alteration in the plaintiff ’s
 favor, and that objective is fulfilled whenever the plaintiff ’s challenge
 is rebuffed, irrespective of the precise reason for the court’s decision,
 i.e., even if the court’s final judgment rejects the plaintiff’s claim for a
 nonmerits reason. There is no indication that Congress intended
 that defendants should be eligible to recover attorney’s fees only
 when courts dispose of claims on the merits. Title VII’s fee-shifting
 statute allows prevailing defendants to recover whenever the plain-
 tiff ’s “claim was frivolous, unreasonable, or groundless.” Christians-
 burg Garment Co. v. EEOC, 434 U. S. 412, 422. Congress thus must
 have intended that a defendant could recover fees expended in frivo-
 lous, unreasonable, or groundless litigation when the case is resolved
 in the defendant’s favor, whether on the merits or not. Christians-
 burg itself involved a defendant’s request for attorney’s fees in a case
 where the District Court had rejected the plaintiff ’s claim for a non-
 merits reason. Various Courts of Appeals likewise have applied the
 Christiansburg standard when claims were dismissed for nonmerits
 reasons. Pp. 11–14.
    (b) The Court declines to decide the argument, raised by the Com-
 mission for the first time during the merits stage of this case, wheth-
 er a defendant must obtain a preclusive judgment in order to prevail.
 The Commission’s failure to articulate its preclusion theory earlier
 has resulted in inadequate briefing on the issue, and the parties dis-
 pute whether the District Court’s judgment was in fact preclusive.
 The Commission also submits that the Court should affirm on the al-
 ternative ground that, even if CRST is a prevailing party, the Com-
 mission’s position that it had satisfied its presuit obligations was not
 frivolous, unreasonable, or groundless. These matters are left for the
 Eighth Circuit to consider in the first instance. It is not this Court’s
 usual practice to adjudicate either legal or predicate factual questions
                     Cite as: 578 U. S. ____ (2016)                    3

                                Syllabus

  in the first instance, see Adarand Constructors, Inc. v. Mineta, 534
  U. S. 103, 110, and that is the proper course here, given the extensive
  record in this case and the Commission’s change of position between
  the certiorari and merits stages. Pp. 14–16.
774 F. 3d 1169, vacated and remanded.

   KENNEDY, J., delivered the opinion for a unanimous Court. THOMAS,
J., filed a concurring opinion.
                       Cite as: 578 U. S. ____ (2016)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 14–1375
                                  _________________


CRST VAN EXPEDITED, INC., PETITIONER v. EQUAL
   EMPLOYMENT OPPORTUNITY COMMISSION
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE EIGHTH CIRCUIT
                                [May 19, 2016]

   JUSTICE KENNEDY delivered the opinion of the Court.
   This case involves the interpretation of a statutory
provision allowing district courts to award attorney’s fees
to defendants in employment discrimination actions.
Under Title VII of the Civil Rights Act of 1964, 78 Stat.
253, as amended, 42 U. S. C. §2000e et seq., which prohib-
its discrimination in employment, a district court may
award attorney’s fees to “the prevailing party.” §2000e–
5(k). The Court of Appeals for the Eighth Circuit held
that a Title VII defendant prevails only by obtaining a
“ruling on the merits.” 774 F. 3d 1169, 1179 (2014); Mar-
quart v. Lodge 837, Machinists and Aerospace Workers, 26
F. 3d 842, 851–852 (1994). This Court disagrees with that
conclusion. The Court now holds that a favorable ruling
on the merits is not a necessary predicate to find that a
defendant has prevailed.
                             I
  Title VII of the Civil Rights Act of 1964 authorizes an
award of attorney’s fees in certain circumstances. The
statute provides that
    “[i]n any action or proceeding under this subchapter
2            CRST VAN EXPEDITED, INC. v. EEOC

                      Opinion of the Court

    the court, in its discretion, may allow the prevailing
    party, other than the [Equal Employment Opportuni-
    ty] Commission or the United States, a reasonable
    attorney’s fee (including expert fees) as part of the
    costs, and the Commission and the United States
    shall be liable for costs the same as a private person.”
    §2000e–5(k).
Before deciding whether an award of attorney’s fees is
appropriate in a given case, then, a court must determine
whether the party seeking fees has prevailed in the litiga-
tion. Texas State Teachers Assn. v. Garland Independent
School Dist., 489 U. S. 782, 789 (1989); Hensley v. Ecker-
hart, 461 U. S. 424, 433 (1983).
   Congress has included the term “prevailing party” in
various fee-shifting statutes, and it has been the Court’s
approach to interpret the term in a consistent manner.
See Buckhannon Board & Care Home, Inc. v. West Virginia
Dept. of Health and Human Resources, 532 U. S. 598,
602-603, and n. 4 (2001). The Court has said that the
“touchstone of the prevailing party inquiry must be the
material alteration of the legal relationship of the parties.”
Texas State Teachers Assn., supra, at 792–793. This
change must be marked by “judicial imprimatur.” Buck-
hannon, 532 U. S., at 605. The Court has explained that,
when a plaintiff secures an “enforceable judgmen[t] on the
merits” or a “court-ordered consent decre[e],” that plaintiff
is the prevailing party because he has received a “judicially
sanctioned change in the legal relationship of the par-
ties.” Id., at 604–605. The Court, however, has not set
forth in detail how courts should determine whether a
defendant has prevailed.
   Although the Court has not articulated a precise test for
when a defendant is a prevailing party, in the Title VII
context it has addressed how defendants should be treated
under the second part of the inquiry—whether the district
                 Cite as: 578 U. S. ____ (2016)            3

                     Opinion of the Court

court should exercise its discretion to award fees to the
prevailing party. When a defendant is the prevailing
party on a civil rights claim, the Court has held, district
courts may award attorney’s fees if the plaintiff ’s “claim
was frivolous, unreasonable, or groundless,” or if “the
plaintiff continued to litigate after it clearly became so.”
Christiansburg Garment Co. v. EEOC, 434 U. S. 412, 422
(1978); see also id., at 421.
  The Court of Appeals’ determination of the first part of
the fee-shifting inquiry—whether petitioner is a prevailing
party—presents the central issue in this case. Before
addressing this question, however, a discussion of the
facts and complex procedural history is warranted.
                              II
   Petitioner CRST is a trucking company that employs a
team driving system under which two employees share
driving duties on a single truck. CRST requires its drivers
to graduate from the company’s training program before
becoming a certified driver. Part of that training is a 28-
day over-the-road trip with a veteran driver. In 2005, a
new driver named Monika Starke filed a charge of dis-
crimination with the Equal Employment Opportunity
Commission (Commission) alleging that two male trainers
sexually harassed her during her over-the-road training
trip.
   The Commission’s receipt of a charge of an unlawful
workplace practice starts Title VII’s “detailed, multi-step
procedure through which the Commission enforces the
statute’s prohibition on employment discrimination.”
Mach Mining, LLC v. EEOC, 575 U. S. ___, ___ (2015) (slip
op., at 1). Under §706 of Title VII, the Commission first
must inform the employer about the charge and the de-
tails of the allegations. 42 U. S. C. §2000e–5(b). The
Commission next must investigate the allegation. Ibid. If
the agency “determines after such investigation that there
4            CRST VAN EXPEDITED, INC. v. EEOC

                      Opinion of the Court

is not reasonable cause to believe that the charge is true,”
it shall dismiss the charge and notify the parties. Ibid. At
that point, the Commission is no longer involved, and the
aggrieved individual may sue the employer in his or her
own name. §2000e–5(f)(1). If, on the other hand, the
Commission determines that there is reasonable cause to
believe that a Title VII violation did occur, it “shall en-
deavor to eliminate any such alleged unlawful employ-
ment practice by informal methods of conference, concilia-
tion, and persuasion.” §2000e–5(b). Only if the agency’s
attempt at conciliation fails may it file a court action in its
own name on behalf of the aggrieved person who brought
the charge. §2000e–5(f)(1).
   Following these procedures, the Commission notified
CRST of Starke’s charge and requested information re-
garding Starke’s allegations. In response CRST denied
any wrongdoing. During the investigation, the Commis-
sion discovered that four other women had filed formal
charges against the company with the Commission. The
Commission then sent CRST several followup requests. It
asked if CRST had received other allegations of harass-
ment, demanded contact information for any women who
were instructed by the trainers Starke accused of harass-
ment, and sought “detailed contact information for”
CRST’s dispatchers and female drivers. EEOC v. CRST
Van Expedited, Inc., 679 F. 3d 657, 667 (CA8 2012).
   Over a year and a half after Starke filed her charge, the
Commission sent CRST a letter of determination inform-
ing the company that the Commission had found reason-
able cause to believe that CRST subjected Starke and “a
class of employees and prospective employees to sexual
harassment” and offering to conciliate. App. 811. Counsel
for the Commission and for CRST discussed conciliation,
but were unable to reach an agreement, and the Commis-
sion promptly notified the company that, in the agency’s
view, the conciliation efforts had failed.
                 Cite as: 578 U. S. ____ (2016)            5

                     Opinion of the Court

   In September 2007 the Commission, in its own name,
filed suit against CRST under §706 of Title VII. It alleged
that CRST subjected Starke and “[o]ther similarly situ-
ated . . . employees of CRST . . . to sexual harassment and a
sexually hostile and offensive work environment” in viola-
tion of §§703(a) and 704(a) of Title VII, 42 U. S. C.
§§2000e–2 and 2000e–3. App. 794–795. The Commission
is allowed to “seek specific relief for a group of aggrieved
individuals [under §706] without first obtaining class
certification pursuant to” Federal Rule of Civil Procedure
23, because that rule “is not applicable to” a §706 enforce-
ment action. General Telephone Co. of Northwest v.
EEOC, 446 U. S. 318, 323, 333–334 (1980). The Commis-
sion sought to enjoin CRST from engaging in discrimina-
tory employment practices and to obtain an order requir-
ing CRST to take proactive steps to remedy and prevent
sex-based discrimination in the workplace. The Commis-
sion also sought damages and costs.
   During discovery, the Commission identified over 250
allegedly aggrieved women—far more than the Commis-
sion had forecast. CRST filed a motion for an order to
show cause, alleging that the Commission “did not have a
good-faith basis” for seeking relief on behalf of all the
women. EEOC v. CRST Van Expedited, Inc., 2009 WL
2524402, *10 (ND Iowa, Aug. 13, 2009). The District
Court did not strike any allegedly aggrieved persons at
that time, although it did note its concern “that CRST still
might unfairly face a ‘moving target’ of prospective plain-
tiffs as discovery winds down and trial approaches.” Ibid.
(alteration and internal quotation marks omitted).
   The District Court proceeded to dispose of the Commis-
sion’s claims in a series of orders responsive to various
motions filed by CRST. Section 707 of Title VII authorizes
the Commission to bring a claim “that any person or group
of persons is engaged in a pattern or practice” of illegal
sex-based discrimination. See 42 U. S. C. §2000e–6. In
6            CRST VAN EXPEDITED, INC. v. EEOC

                     Opinion of the Court

the early stage of this litigation the Commission “made
clear to the [district] court and CRST that it believe[d]
CRST had engaged in ‘a pattern or practice’ of tolerating
sexual harassment.” Order in No. 07–CV–95 (ND Iowa),
Doc. 197, p. 25. CRST sought summary judgment on the
Commission’s perceived pattern-or-practice claim. The
District Court granted the motion. The court explained
that, although courts have allowed the Commission to use
a pattern-or-practice theory when litigating a §706 claim,
the Commission did not plead a violation of §707 or use
the phrase “pattern or practice” in its complaint. Id., at
24–25. Instead, the “[Commission’s] Complaint reads as
if the [Commission] were asserting a prototypical §706
action.” Ibid. But, the court noted, CRST did not argue
that the Commission failed to state a pattern-or-practice
claim in the complaint; and the court presumed that CRST
would not have sought summary judgment on a claim “it
does not believe to exist.” Id., at 26. Because both parties
accepted that the claim was live, “the court assume[d]
without deciding that this is a sexual harassment pattern
or practice case.” Ibid. After reviewing the parties’
arguments, the court held that the Commission had “not
established a pattern or practice of tolerating sexual
harassment” and dismissed with prejudice the assumed
pattern-or-practice claim. Id., at 67. The court, as a final
matter, advised that “[n]othing in this opinion . . . should
be construed as a final ruling on the individual claims of
sexual harassment that the [Commission] presses in this
action.” Ibid.
   Next, the District Court ruled in several orders that the
Commission’s claims on behalf of all but 67 of the women
were barred on a variety of grounds. The court had previ-
ously dismissed claims on behalf of nearly 100 women as a
discovery sanction due to the Commission’s failure to
produce the women for deposition. In rejecting the Com-
mission’s other claims, the court relied on (1) the expira-
                  Cite as: 578 U. S. ____ (2016)             7

                      Opinion of the Court

tion of the statute of limitations; (2) judicial estoppel; (3)
the employee’s failure to report the alleged harassment in
a timely fashion; (4) CRST’s prompt and effective response
to reports of harassment; and (5) the lack of severity or
pervasiveness of the alleged harassment.
   The District Court then barred the Commission from
seeking relief for the remaining 67 women on the ground
that the Commission had not satisfied its §706 presuit
requirements before filing the lawsuit. The court concluded
that the suit was “one of those exceptionally rare” cases
where the Commission “wholly abandoned its statutory
duties” to investigate and conciliate. CRST Van Expedited,
Inc., 2009 WL 2524402, at *16. The court noted, how-
ever, that it “expresse[d] no view as to whether the [Com-
mission’s] investigation, determination and conciliation of
Starke’s Charge would be sufficient to support a pattern[-]
or-practice lawsuit.” Ibid., n. 21. The District Court then
dismissed the suit, held that CRST is a prevailing party,
and invited CRST to apply for attorney’s fees.
   CRST filed a motion for attorney’s fees. After describing
how it disposed of the Commission’s claims piece by piece,
the District Court held that the Commission’s failure to
satisfy its presuit obligations for its claims on behalf of the
final 67 women was “unreasonable,” and that an award of
attorney’s fees was therefore appropriate. App. 140. The
court awarded CRST over $4 million in attorney’s fees.
Id., at 173–174.
   The Commission appealed the District Court’s order
dismissing the claims on behalf of the 67 women that the
District Court rejected for failure to satisfy Title VII’s
presuit requirements as well as the District Court’s dis-
missal of some of the Commission’s other claims. As
relevant here, the Court of Appeals held that the District
Court’s dismissal of the 67 claims for a lack of investiga-
tion and conciliation was proper. The Commission, accord-
ing to the Court of Appeals, “did not reasonably investi-
8            CRST VAN EXPEDITED, INC. v. EEOC

                      Opinion of the Court

gate the class allegations of sexual harassment during a
reasonable investigation of the charge,” but rather used
“discovery in the resulting lawsuit as a fishing expedition
to uncover more violations.” CRST Van Expedited, Inc.,
679 F. 3d, at 676 (internal quotation marks omitted). The
Commission in fact “did not investigate the specific allega-
tions of any of the 67 allegedly aggrieved persons . . . until
after the Complaint was filed.” Ibid. (internal quotation
marks omitted).
   The Court of Appeals affirmed the District Court’s
dismissal of almost all of the other claims on which the
Commission had appealed, reversing only the claims on
behalf of Starke and one other employee—Tillie Jones—
for reasons not material to the question at issue here.
Like the District Court before it, the Court of Appeals
declined to comment on whether the presuit investigation
and attempted conciliation would have been sufficient to
support a pattern-or-practice claim. The Court of Appeals
also vacated, without prejudice, the attorney’s fees award.
“In light of our reversals” of the District Court’s summary-
judgment orders with respect to Starke and Jones, the
court reasoned, “CRST is no longer a ‘prevailing’ defend-
ant because the [Commission] still asserts live claims
against it.” Id., at 694–695. Judge Murphy dissented
from the court’s holding that the Commission had failed to
satisfy its obligation to investigate and conciliate the final
67 claims, arguing that the Commission did not need to
“complete its presuit duties for each individual alleged
victim of discrimination when pursuing a class claim.” Id.,
at 695.
   After the case was remanded, the Commission withdrew
its claim on behalf of Jones and settled its claim on behalf
of Starke. The Commission thus had no claims left. The
company again moved for attorney’s fees, and the District
Court again awarded CRST more than $4 million in fees.
The court first concluded “that this case contained multi-
                 Cite as: 578 U. S. ____ (2016)            9

                     Opinion of the Court

ple and distinct claims for relief,” thereby rejecting the
Commission’s contention that it had brought a single
claim on which it had prevailed. 2013 WL 3984478, *9
(ND Iowa, Aug. 1, 2013). Noting that the defendant does
not have to prevail on every claim in a suit to obtain at-
torney’s fees, see Fox v. Vice, 563 U. S. 826 (2011), the
court then determined the claims on which CRST had
prevailed. Applying Circuit precedent requiring a ruling
on the merits of a claim before a defendant can be consid-
ered a prevailing party, the court found that CRST did not
prevail on the claims that were dismissed because of the
Commission’s failure to produce many of the allegedly
aggrieved women for deposition. The court also found that
CRST had not prevailed on the merits with respect to a
handful of the Commission’s other claims. The court
found that CRST did prevail, however, on the Commis-
sion’s pattern-or-practice claim and on the claims on be-
half of over 150 of the allegedly aggrieved women, includ-
ing the 67 claims dismissed because of the Commission’s
failure to satisfy its presuit requirements. The court held
that its dismissal of those 67 claims was a ruling on the
merits because the Commission’s obligation to investigate
and conciliate “is not a jurisdictional prerequisite; rather,
it is an ingredient of the [Commission’s] claim.” 2013 WL
3984478, at *10. The court further concluded that an
award of attorney’s fees was appropriate because the
Commission’s failure to investigate and conciliate those 67
claims was unreasonable, as were the pattern-or-practice
claim and the other claims on which it prevailed.
   The Commission appealed, and the Court of Appeals
again reversed and remanded. The Court of Appeals first
agreed with the District Court that the Commission
brought many individual claims, not just a single claim.
The Court of Appeals disagreed, however, with the District
Court’s conclusion that CRST could recover attorney’s fees
for the pattern-or-practice claim. The Commission did not
10           CRST VAN EXPEDITED, INC. v. EEOC

                      Opinion of the Court

allege a pattern-or-practice claim in its complaint, the
Court of Appeals noted, and the District Court had “merely
assumed without deciding that the [Commission]
brought a pattern-or-practice claim.” 774 F. 3d, at 1179.
The Court of Appeals concluded that the District Court
erred by awarding fees “based on a purported” claim. Ibid.
   The Court of Appeals, bound by its own precedent in
Marquart, then held that before a defendant can be
deemed to have prevailed and to be eligible for fees there
must have been a favorable “ ‘judicial determination . . . on
the merits.’ ” 774 F. 3d, at 1179 (quoting Marquart, 26
F. 3d, at 852). A merits-based disposition is necessary, the
court reasoned, because “ ‘[p]roof that a plaintiff ’s case is
frivolous, unreasonable, or groundless is not possible
without a judicial determination of the plaintiff ’s case on
the merits.’ ” 774 F. 3d, at 1179 (quoting Marquart, supra,
at 852). A case has not been decided on the merits, accord-
ing to the Court of Appeals, if the defendant secured a
“dismissal for lack of subject matter jurisdiction, on res
judicata grounds, . . . on statute-of-limitations grounds,” or
for something similar. 774 F. 3d, at 1179. The Court of
Appeals distinguished “claim elements,” on the one hand,
from “jurisdictional prerequisites or nonjurisdictional
prerequisites to filing suit,” on the other. Id., at 1180. As
relevant here, the court held that because Title VII’s
presuit requirements are not elements of a Title VII claim,
the dismissal of the claims regarding the 67 women on the
ground that the Commission failed to investigate or concil-
iate was not a ruling on the merits, and CRST did not
prevail on those claims. Id., at 1181. As a result, the
court concluded, CRST was “not entitled to an award of
attorneys’ fees on such claims.” Ibid. The Court of Ap-
peals also criticized the District Court for “mak[ing] a
universal finding that all of the [Commission’s] claims
were without foundation,” instead of laying out “particu-
larized findings . . . as to each individual claim upon which
                 Cite as: 578 U. S. ____ (2016)           11

                     Opinion of the Court

it granted summary judgment on the merits to CRST.”
Id., at 1183. Such findings are necessary, the court rea-
soned, to avoid providing the defendant with “ ‘compensa-
tion for any fees that he would have paid in the absence of
the frivolous claims.’ ” Ibid. (quoting Fox, supra, at 841).
In particular, the court found it “problematic” that the
District Court’s blanket finding included “(1) the purported
pattern-or-practice claim and (2) the claims dismissed
for the [Commission’s] failure to satisfy its presuit obliga-
tions.” 774 F. 3d, at 1183. The District Court was ordered
to undertake a proper, particularized inquiry on remand.
   By precluding the defendant from recovering attorney’s
fees when the claims in question have been dismissed
because the Commission failed to satisfy its presuit obliga-
tions, the decision of the Court of Appeals conflicts with
the decisions of three other Courts of Appeals. See EEOC
v. Propak Logistics, Inc., 746 F. 3d 145, 152–154 (CA4
2014); EEOC v. Asplundh Tree Expert Co., 340 F. 3d 1256,
1261 (CA11 2003); EEOC v. Pierce Packing Co., 669 F. 2d
605, 608–609 (CA9 1982). This Court granted certiorari.
577 U. S. ___ (2015).
                             III

                              A

  The Court of Appeals held that CRST did not prevail on
the claims brought on behalf of 67 women because the
District Court’s disposition of these claims for failure to
investigate and conciliate was not a ruling on the merits.
In this Court the Commission now takes the position that
the court erred by applying an on-the-merits requirement.
Brief for Respondent 29 (“[A]sking whether a judgment is
‘on the merits’ in some abstract sense risks confusion”); Tr.
of Oral Arg. 30 (“We have abandoned the Eighth Circuit’s
view that you need a disposition on the merits”). This
Court agrees and now holds that a defendant need not
obtain a favorable judgment on the merits in order to be a
12           CRST VAN EXPEDITED, INC. v. EEOC

                      Opinion of the Court

“prevailing party.”
   Common sense undermines the notion that a defendant
cannot “prevail” unless the relevant disposition is on the
merits. Plaintiffs and defendants come to court with
different objectives. A plaintiff seeks a material alteration
in the legal relationship between the parties. A defendant
seeks to prevent this alteration to the extent it is in the
plaintiff ’s favor. The defendant, of course, might prefer a
judgment vindicating its position regarding the substan-
tive merits of the plaintiff ’s allegations. The defendant
has, however, fulfilled its primary objective whenever the
plaintiff ’s challenge is rebuffed, irrespective of the precise
reason for the court’s decision. The defendant may prevail
even if the court’s final judgment rejects the plaintiff ’s
claim for a nonmerits reason.
   There is no indication that Congress intended that
defendants should be eligible to recover attorney’s fees
only when courts dispose of claims on the merits. The
congressional policy regarding the exercise of district court
discretion in the ultimate decision whether to award fees
does not distinguish between merits-based and non-
merits-based judgments. Rather, as the Court explained
in Christiansburg Garment Co. v. EEOC, one purpose of
the fee-shifting provision is “to deter the bringing of law-
suits without foundation.” 434 U. S., at 420 (internal
quotation marks omitted); see also Fox, 563 U. S., at 836
(noting, in the context of 42 U. S. C. §1988’s closely related
provision, that Congress wanted “to relieve defendants of
the burdens associated with fending off frivolous litiga-
tion”). The Court, therefore, has interpreted the statute to
allow prevailing defendants to recover whenever the plain-
tiff ’s “claim was frivolous, unreasonable, or groundless.”
Christiansburg, supra, at 422. It would make little sense
if Congress’ policy of “sparing defendants from the costs of
frivolous litigation,” Fox, supra, at 840, depended on the
distinction between merits-based and non-merits-based
                 Cite as: 578 U. S. ____ (2016)           13

                     Opinion of the Court

frivolity. Congress must have intended that a defendant
could recover fees expended in frivolous, unreasonable, or
groundless litigation when the case is resolved in the
defendant’s favor, whether on the merits or not. Imposing
an on-the-merits requirement for a defendant to obtain
prevailing party status would undermine that congres-
sional policy by blocking a whole category of defendants
for whom Congress wished to make fee awards available.
   Christiansburg itself involved a defendant’s request for
attorney’s fees in a case where the District Court had
rejected the plaintiff ’s claim for a nonmerits reason. That
case involved a claim under Title VII, as originally enacted,
which did not give the Commission the authority to sue
in its own name on behalf of an aggrieved person. Rosa
Helm had filed a charge of discrimination against Chris-
tiansburg Garment Co. with the Commission in 1968. A
few years later, the Commission determined that its con-
ciliation efforts had failed and told Helm of her right to
sue Christiansburg, which she did not exercise. Then in
1972, Congress amended Title VII to allow the Commis-
sion to sue in its own name on behalf of an aggrieved
person, including where the employee’s charge was “pend-
ing with the Commission” when the amendments took
effect. Equal Employment Opportunity Act of 1972, §14,
86 Stat. 103. The Commission sued Christiansburg based
on Helm’s charge, but the District Court granted summary
judgment to the defendant on the ground that the charge
was not pending on the amendments’ effective date.
EEOC v. Christiansburg Garment Co., 376 F. Supp. 1067,
1073–1074 (WD Va. 1974). This Court was asked “what
standard should inform a district court’s discretion in
deciding whether to award attorney’s fees to a successful
defendant in a Title VII action.” Christiansburg, 434
U. S., at 417 (emphasis deleted). If a ruling on the merits
were necessary for the defendant to prevail and be eligible
for attorney’s fees, the lack of a ruling on the merits would
14          CRST VAN EXPEDITED, INC. v. EEOC

                     Opinion of the Court

have been dispositive to this Court’s analysis. But the
Court said nothing to suggest that the fact that the ruling
was not on the merits ended the inquiry. Its reasoning
was to the contrary. This Court noted with approval that
the District Court had applied the correct standard and
found that the “Commission’s statutory interpretation of
§14 of the 1972 amendments was not frivolous.” Id., at
424 (internal quotation marks omitted).
   Various Courts of Appeals likewise have applied the
Christiansburg standard when claims were dismissed for
nonmerits reasons. A plaintiff ’s claim may be frivolous,
unreasonable, or groundless if the claim is barred by state
sovereign immunity, C. W. v. Capistrano Unified School
Dist., 784 F. 3d 1237, 1247–1248 (CA9 2015), or is moot,
Propak Logistics, 746 F. 3d, at 152. See also Brief for
Petitioner 33–34 (collecting Courts of Appeals cases in
which the defendant received attorney’s fees and the
District Court’s judgment was not on the merits). In cases
like these, significant attorney time and expenditure may
have gone into contesting the claim. Congress could not
have intended to bar defendants from obtaining attorney’s
fees in these cases on the basis that, although the litiga-
tion was resolved in their favor, they were nonetheless
not prevailing parties. Neither the text of the fee-
shifting statute nor the policy which underpins it counsels
in favor of adopting the Court of Appeals’ on-the-merits
requirement.
                             B
  Having abandoned its defense of the Court of Appeals’
reasoning, the Commission now urges this Court to hold
that a defendant must obtain a preclusive judgment in
order to prevail. The Court declines to decide this issue,
however. The Commission changed its argument between
the certiorari and merits stages. As a result, the Commis-
sion may have forfeited the preclusion argument by not
                  Cite as: 578 U. S. ____ (2016)           15

                      Opinion of the Court

raising it earlier. The Commission’s failure to articulate
its preclusion theory before the eleventh hour has resulted
in inadequate briefing on the issue. The Commission and
CRST dispute, moreover, whether the District Court’s
judgment was in fact preclusive. Compare Brief for Re-
spondent 38–45 with Reply Brief 8–13. The Court leaves
these legal and factual issues for the Court of Appeals to
consider in the first instance.
   The Commission submits the Court should affirm on the
alternative ground that, even if CRST is a prevailing
party, the Commission’s position that it had satisfied its
presuit obligations was not frivolous, unreasonable, or
groundless. The Commission acknowledges that the Court
of Appeals has not decided this issue, but nevertheless
invokes the Court’s authority to affirm “on any ground
properly raised below.”        Washington v. Confederated
Bands and Tribes of Yakima Nation, 439 U. S. 463, 476,
n. 20 (1979); see Brief for Respondent 49-50. In light of
this case’s intricate procedural history, see supra, at 3–11,
this is not an appropriate case to reach and settle this
fact-sensitive issue.
   It has been over 10 years since Starke first filed her
charge and close to 9 years since the Commission filed its
complaint. The dispute over the award of attorney’s fees
has continued over much of that period and is still unre-
solved. When it appeared the litigation was coming to a
close in the District Court, the trial judge considered this a
case in which attorney’s fees should be assessed against
the Commission. The Court of Appeals then made the
rulings it considered proper in response, and there were
further proceedings in the trial court and once again on
appeal. Against this background of protracted and expen-
sive litigation on the fee issue, the Court is aware of the
need to resolve the outstanding issues without unneces-
sary delay. As the Court has noted in earlier cases, “the
determination of fees ‘should not result in a second major
16           CRST VAN EXPEDITED, INC. v. EEOC

                      Opinion of the Court

litigation.’ ” Fox, 563 U. S., at 838 (quoting Hensley, 461
U. S., at 437).
   It is not prudent, however, for the Court to attempt to
resolve all the pending issues under the circumstances
here. It is not the Court’s usual practice to adjudicate
either legal or predicate factual questions in the first
instance. See Adarand Constructors, Inc. v. Mineta, 534
U. S. 103, 110 (2001) (per curiam) (noting “that this is a
court of final review and not first view” (internal quotation
marks omitted)). That precept is applicable here, espe-
cially in light of the extensive record in the case and the
Commission’s change in its position. This Court is confi-
dent that the Court of Appeals, and, if necessary, the
District Court, will resolve the case by taking any proper
steps to expedite its resolution in a manner consistent
with their own procedures and their responsibilities in
other pending cases.
   The judgment of the Court of Appeals is vacated, and
the case is remanded for further proceedings consistent
with this opinion.
                                              It is so ordered.
                  Cite as: 578 U. S. ____ (2016)            1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 14–1375
                          _________________


CRST VAN EXPEDITED, INC., PETITIONER v. EQUAL
   EMPLOYMENT OPPORTUNITY COMMISSION
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE EIGHTH CIRCUIT
                         [May 19, 2016]

   JUSTICE THOMAS, concurring.
   Under Title VII of the Civil Rights Act of 1964, a district
court may award attorney’s fees to “the prevailing party.”
42 U. S. C. §2000e–5(k). In Christiansburg Garment Co. v.
EEOC, 434 U. S. 412 (1978), this Court concluded that a
prevailing plaintiff “ordinarily is to be awarded attorney’s
fees in all but special circumstances,” but a prevailing
defendant is to be awarded fees only “upon a finding that
the plaintiff ’s action was frivolous, unreasonable, or with-
out foundation.” Id., at 417, 421. That holding “mistak-
enly cast aside the statutory language” in interpreting the
phrase “prevailing party.” Fogerty v. Fantasy, Inc., 510
U. S. 517, 538 (1994) (THOMAS, J., concurring in judgment)
(internal quotation marks omitted). In this case, the
Court of Appeals compounded Christiansburg’s error by
requiring a district court to make yet another finding
before a Title VII defendant may be considered a “prevail-
ing party”: The defendant must also obtain a “ruling on
the merits.” 774 F. 3d 1169, 1181 (2014). Today, the
Court correctly vacates that ruling and holds that “a
favorable ruling on the merits is not a necessary predicate
to find that a defendant has prevailed.” Ante, at 1. I
therefore join the Court’s opinion in full. Nevertheless, I
continue to adhere to my view that Christiansburg is a
“dubious precedent” that I will “decline to extend” any
further. Fogerty, supra, at 539 (opinion of THOMAS, J.).